Case 1:19-cv-08970-AKH Document 15 Filed 08/12/20 Page 1 of 9
Case 1:19-cv-08970-AKH Document 15 Filed 08/12/20 Page 2 of 9
Case 1:19-cv-08970-AKH Document 15 Filed 08/12/20 Page 3 of 9
Case 1:19-cv-08970-AKH Document 15 Filed 08/12/20 Page 4 of 9
Case 1:19-cv-08970-AKH Document 15 Filed 08/12/20 Page 5 of 9
Case 1:19-cv-08970-AKH Document 15 Filed 08/12/20 Page 6 of 9
Case 1:19-cv-08970-AKH Document 15 Filed 08/12/20 Page 7 of 9
         Case 1:19-cv-08970-AKH Document 15 Filed 08/12/20 Page 8 of 9




/s/ Alvin K. Hellerstein
  8/12/2020
Case 1:19-cv-08970-AKH Document 15 Filed 08/12/20 Page 9 of 9
